Citation Nr: 1416017	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-16 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a videoconference hearing before the Board in August 2013.

When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board finds that the Veteran's TDIU claim was reasonably raised by the record, including during the August 2013 videoconference hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to service connection for Parkinson's disease has been raised by a statement received in August 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

A review of the claims file shows that additional development is necessary before a decision on the merits of the claims of entitlement to an increased rating for PTSD and entitlement to TDIU can be made. 

The Veteran was last provided a VA examination to assess the severity of his service-connected PTSD in December 2011.  At the August 2013 video conference hearing, the Veteran testified that his PTSD symptoms had increased in severity since his December 2011 examination.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA examination should be obtained to determine the current nature and severity of the service-connected PTSD.

In addition, an opinion is needed to determine whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (2013).

VA outpatient treatment reports dated through September 2012 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after September 2012 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since September 2012.  If the Veteran identifies any other relevant medical records, those records should be obtained.  Any negative responses should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of PTSD.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should provide an opinion as to the level of social and occupational impairment caused by PTSD and should note the symptoms causing that impairment.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. 

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

